DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (Note: both claims 4 and 14 depend from claim 1). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the hopper base" on pg. 21, line 5, “the auger” on pg. 21, line 8 and “the reduction gearbox” on pg. 21, line 10. There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “a hopper base”, “an auger” and “a reduction gearbox” in the claim. The claim only recites “a base”, “an auger assembly”, and “a reduction gearbox assembly” previously in the claim.
Claims 3 – 10, 13 – 16 and 18 – 20 recite the limitation "The feed mixer" in the preamble of the respective claims. There is insufficient antecedent basis for this limitation in the claims. There is no previous recitation of “a feed mixer” in the claims or respective parent claims. The respective parent claims only recite “a feed mixer assembly”.
Regarding claims 6 – 8 and 10, it is unclear if “an input shaft and output shaft” is a different or separate “an input shaft and output shaft” from the “an input shaft and an output shaft” of claim 1.
Claim 8 recites the limitation “the auger” on pg. 22, line 18. There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “an auger” in the claim or the parent claim. The claim only recites “an auger assembly” previously in the claim.
Claim 11 recites the limitations "the hopper base" on pg. 23, line 12 and “the auger” on pg. 23, line 15. There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “a hopper base” and “an auger” in the claim. The claim only recites “a base” and “an auger assembly” previously in the claim.
Claim 17 recites the limitation "the hopper base" on pg. 24, line 17. There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “a hopper base” in the claim. The claim only recites “a base” previously in the claim.
Claim 20 recites the limitations "the auger assembly" on pg. 25, line 10, “the mounting relief structure” on pg. 25, lines 12 – 13 and “the relief structure” on pg. 25, line 14. There is insufficient antecedent basis for these limitations in the claim. There is no previous recitation of “an auger assembly”, “a mounting relief structure” and “a relief structure” in the claim or the parent claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding the claim mapping below, while it is unclear what is being claimed (see 112 section above), the claims are examined under their broadest reasonable interpretation.  
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liet (US 20150226314 A1) in view of Ai (US 20080236318 A1).
Regarding claim 1, Liet teaches a feed mixer assembly (Abstract) comprising: 
a hopper (3) having a base (modified Fig. 1); 
5an auger assembly (4) vertically extending from the hopper base (see Fig. 1) and rotatably mounted relative to the base (see Fig. 1);
a reduction gearbox assembly (8a) having an input shaft and an output shaft (modified Fig. 4), the output shaft coupled to the auger (4) (see modified Fig. 4); and 
Liet teaches a motor ([0003]) having a driveshaft (see modified Fig. 4) coupled to the input shaft (see modified Fig. 4) of the 10reduction gearbox (8a), but fails to teach the motor being an axial flux motor. 
Ai teaches an axial flux motor (4, Abstract). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor in order to provide a compact design with increased torque for mixing ([0009]).


    PNG
    media_image1.png
    777
    1029
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    581
    1224
    media_image2.png
    Greyscale
Modified Fig. 1
Modified Fig. 4
Regarding claim 2, Liet teaches a feed mixer assembly (Abstract) comprising a vehicle having a chassis to which the hopper is mounted (Fig. 1). 
Regarding claim 3, Liet teaches a feed mixer assembly (Abstract) comprising an electrical power source electrically coupled to a motor ([0003]).
Regarding claim 4 and 14, Liet teaches a feed mixer assembly (Abstract) comprising a base plate fixed to the base of the hopper, the base plate comprising a mounting relief structure formed of a top plate supported by opposing sides, wherein the reduction gearbox assembly is mounted on a first side of the top plate of the mounting relief structure (see modified Fig. 4’). However, Liet fails to teach the axial flux motor assembly being mounted on a second side of the top plate. Instead, Liet teaches the second side of the top plate comprising a driveshaft (modified Fig. 4) being driven by the tractor (vehicle) ([0003]) rather than the driveshaft being coupled with an axial flux motor. 
Ai teaches an axial flux motor (4, Abstract). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor because Liet discloses an alternative approach of using an external motor ([0003]), and with the combined teaching of Ai a compact design can be achieved ([0009]) so that the second side of the top plate can comprise an axial flux motor (see modified Fig. 4’) thereby also providing increased torque for mixing as disclosed in Ai, [0009]. 	

    PNG
    media_image3.png
    773
    906
    media_image3.png
    Greyscale

Modified Fig. 4’
Regarding claim 5, Liet teaches a feed mixer assembly (Abstract) having an external motor ([0003]) with driveshaft (modified Fig. 4), but fails to teach the external motor being an axial flux motor assembly comprises a motor housing in which is rotatably mounted a driveshaft; a rotor mounted along the driveshaft; and a stator spaced axially apart from the rotor along the driveshaft.
Ai teaches an axial flux motor (4, Abstract) comprising a motor housing (2) in which is rotatably mounted a driveshaft (68); a rotor (44) mounted along the driveshaft (68); and a stator (38) spaced axially apart from the rotor along the driveshaft (Fig. 1). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor in order to provide a compact design with increased torque for mixing ([0009]). 
Regarding claims 6 – 8 see paragraphs 5 and 13 in this office action above. Modified Fig. 4’’ below shows a reduction gearbox assembly (8) comprising a gearbox housing in which is mounted a reduction gear train assembly having an input shaft and an output shaft, the output shaft coupled to the auger assembly and also see modified Fig. 4’’ below. 
For claim 6, modified Fig. 4’’ shows a first parallel shaft gearset assembly meshed with a second parallel shaft gearset assembly meshed with a planetary gear set assembly, wherein the first parallel shaft gearset assembly includes the input shaft and the planetary gear set assembly includes the output shaft. 
For claim 7, modified Fig. 4’’ shows a first parallel shaft gearset assembly meshed with a second parallel shaft gearset assembly, wherein the first parallel shaft gearset assembly includes the input shaft and the 15second parallel gearset assembly includes the output shaft.
For claim 8, modified Fig. 4’’ shows a first parallel shaft gearset assembly meshed with a planetary gear set assembly, wherein the first parallel shaft gearset assembly includes the input shaft and the planetary gear set assembly includes the output shaft.

    PNG
    media_image4.png
    777
    1029
    media_image4.png
    Greyscale
Modified Fig. 4’’
Regarding claim 9, Liet teaches the auger assembly (4) comprises an auger shaft having a first end and a second end, with a cavity formed in the second end of the auger shaft, wherein the reduction gearbox assembly (8a) is mounted in the cavity (see modified Fig. 2). 
Liet also teaches at least a portion of the motor assembly is mounted in the cavity (driveshaft is a portion of the motor assembly and driveshaft is located partially within the cavity as seen in Fig. 2 and 4). However, Liet fails to teach the motor assembly being an axial flux motor assembly. 

    PNG
    media_image5.png
    689
    1185
    media_image5.png
    Greyscale
Ai teaches an axial flux motor (4, Abstract). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor in order to provide a compact design with increased torque for mixing ([0009]).
Modified Fig. 2
Regarding claim 10, see claim 1 rejection above in paragraph # 15 of this office action and Fig. 1, 2 showing an identical second auger assembly and other elements. 
Regarding claim 11, see modified Fig. 4’’ above, under broadest reasonable interpretation a first planetary gear set assembly and a second planetary gear set assembly also map to a first parallel shaft gearset assembly and a second parallel shaft gearset assembly, respectively. 
Liet also teaches a motor ([0003]) having a driveshaft (see modified Fig. 4) coupled to the input shaft (see modified Fig. 4) of the 10reduction gearbox (8a), but fails to teach the motor being an axial flux motor. 
Ai teaches an axial flux motor (4, Abstract). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor in order to provide a compact design with increased torque for mixing ([0009]).
Regarding claim 12, Liet teaches a feed mixer assembly (Abstract) comprising a vehicle having a chassis to which the hopper is mounted (Fig. 1).
Regarding claim 13, Liet teaches a feed mixer assembly (Abstract) comprising an electrical power source electrically coupled to a motor ([0003]).
Regarding claim 15, Liet teaches a feed mixer assembly (Abstract) having an external motor ([0003]) with driveshaft (modified Fig. 4), but fails to teach the external motor being an axial flux motor assembly comprises a motor housing in which is rotatably mounted a driveshaft; a rotor mounted along the driveshaft; and a stator spaced axially apart from the rotor along the driveshaft.
Ai teaches an axial flux motor (4, Abstract) comprising a motor housing (2) in which is rotatably mounted a driveshaft (68); a rotor (44) mounted along the driveshaft (68); and a stator (38) spaced axially apart from the rotor along the driveshaft (Fig. 1). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor in order to provide a compact design with increased torque for mixing ([0009]). 
Regarding claim 16, Liet teaches the auger assembly (4) comprises an auger shaft having a first end and a second end, with a cavity formed in the second end of the auger shaft, wherein the reduction gearbox assembly (8a) is mounted in the cavity (see modified Fig. 2). 
Liet also teaches at least a portion of the motor assembly is mounted in the cavity (driveshaft is a portion of the motor assembly and driveshaft is located partially within the cavity as seen in Fig. 2 and 4). However, Liet fails to teach the motor assembly being an axial flux motor assembly. 
Ai teaches an axial flux motor (4, Abstract). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor in order to provide a compact design with increased torque for mixing ([0009]).
Regarding claim 17, Liet teaches a feed mixer assembly (Abstract) comprising: 
a hopper (3) having a base (modified Fig. 1); 
5an auger assembly (4) vertically extending from the hopper base (see Fig. 1) and rotatably mounted relative to the base (see Fig. 1);
a reduction gearbox assembly (8a) having an input shaft and an output shaft (modified Fig. 4), the output shaft coupled to the auger (4) (see modified Fig. 4), the reduction gearbox assembly (8a) further comprising a first parallel shaft gearset assembly meshed with a second parallel shaft gearset assembly meshed with a planetary gear set assembly, wherein the first parallel shaft gearset assembly includes the input shaft and the planetary gear set assembly includes the output shaft (modified Fig. 4’’). 
Liet also teaches a motor ([0003]) having a driveshaft (see modified Fig. 4) coupled to the input shaft (see modified Fig. 4) of the 10reduction gearbox (8a), but fails to teach the motor being an axial flux motor. 
Ai teaches an axial flux motor (4, Abstract). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor in order to provide a compact design with increased torque for mixing ([0009]).
Regarding claim 18, Liet teaches a feed mixer assembly (Abstract) having an external motor ([0003]) with driveshaft (modified Fig. 4), but fails to teach the external motor being an axial flux motor assembly comprises a motor housing in which is rotatably mounted a driveshaft; a rotor mounted along the driveshaft; and a stator spaced axially apart from the rotor along the driveshaft.
Ai teaches an axial flux motor (4, Abstract) comprising a motor housing (2) in which is rotatably mounted a driveshaft (68); a rotor (44) mounted along the driveshaft (68); and a stator (38) spaced axially apart from the rotor along the driveshaft (Fig. 1). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor in order to provide a compact design with increased torque for mixing ([0009]). 
Regarding claim 19, Liet teaches a feed mixer assembly (Abstract) comprising an electrical power source electrically coupled to a motor ([0003]).
Regarding claim 20, Liet teaches the auger assembly (4) comprises an auger shaft having a first end and a second end, with a cavity formed in the second end of the auger shaft (modified Fig. 2), wherein the reduction gearbox assembly (8a) is mounted on a first side of the top plate of the mounting relief structure (modified Fig. 4’) and wherein the relief structure extends into the cavity of the auger assembly when the base plate is 15attached to the base of the hopper (see modified Fig. 4’ above). 
However, Liet fails to teach the axial flux motor assembly being mounted on a second side of the top plate. Instead, Liet teaches the second side of the top plate comprising a driveshaft (modified Fig. 4) being driven by the tractor (vehicle) ([0003]) rather than the driveshaft being coupled with an axial flux motor. 
Ai teaches an axial flux motor (4, Abstract). Liet and Ai are considered analogous art as they are both in the field of rotational mixing devices and related components, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ai concerning the axial flux motor because Liet discloses an alternative approach of using an external motor ([0003]), and with the combined teaching of Ai a compact design can be achieved ([0009]) so that the second side of the top plate can comprise an axial flux motor (see modified Fig. 4’) thereby also providing increased torque for mixing as disclosed in Ai, [0009]. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bondioli (US 20170167580 A1) teaches a system is described comprising a mixer-wagon and a mechanical power transmission unit to actuate the rotating members of the mixer-wagon.
Peeters (US 20160129408 A1) teaches a Mixer feeder comprising a mobile chassis with which the mixer feeder can be displaced and a mixing tub which is placed on the chassis and in which different types of ingredient can be mixed.
Warachka (US 20090020369 A1) teaches an axial flux motor for kit of parts for assembling into a multiple-configuration implement carrier for supporting a plurality of different implements. 
Muller (US 4697929 A) teaches an epicyclic mixing system for materials held in a tank is provided having dual concentric sun shafts which both orbit a pair of planetary drive shafts having mixing implements at their bottom ends and act to rotate the pair of planetary drive shafts about their own axes (Fig. 2).
Hoskins (US 3785621 A) teaches as apparatus for preparing a mix, particularly a fibrous mix, the apparatus comprising at least one agitator for movement through the mix (Figs. 1, 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774